Case 1:18-cr-00381-CMA-GPG Document 449 Filed 09/02/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Criminal Action No. 18-cr-00381-CMA-GPG-02

   UNITED STATES OF AMERICA,

           Plaintiff,

   v.

   2. LEXUS HOLDER,

           Defendant.


        ORDER ADOPTING AND AFFIRMING OCTOBER 16, 2019 RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE


           This matter is before the Court on the Recommendation of Magistrate Judge

   Gallagher (Doc. #268). The Court notes that pursuant to the terms of the written plea

   agreement, Defendant entered a plea of guilty to Count One of the Second Superseding

   Indictment which charged violation of 21 U.S.C. §§ 846, conspiracy to distribute and

   possess with intent to distribute fentanyl and distribute and possess with intent to

   distribute a counterfeit controlled substance. The Court also notes that Defendant

   consented to Magistrate Judge Gallagher advising him with regard to his Constitutional

   rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

   Magistrate Judge Gallagher conducted the Rule 11 hearing on October 16, 2019, at

   which time he appropriately advised the Defendant of his rights and made inquiry as to

   the Defendant’s understanding of the charges, the terms of the plea agreement, the
Case 1:18-cr-00381-CMA-GPG Document 449 Filed 09/02/20 USDC Colorado Page 2 of 2




   voluntariness of his plea, and of the consequences of pleading guilty. Based on that

   hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

   Defendant's plea of guilty to Count One of the Second Superseding Indictment.

         Neither the Defendant nor the Government has filed any objections to the

   Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1 and 2 are accepted and admitted.
         2.     The plea as made in open court on October 16, 2019 is accepted and the
                Defendant is adjudged guilty of violation of Count One of the Second
                Superseding Indictment which charged violation 21 U.S.C. §§ 846,
                conspiracy to distribute and possess with intent to distribute fentanyl and
                distribute and possess with intent to distribute a counterfeit controlled
                substance

         DATED: September 2, 2020


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                              2
